United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-2911
                      ___________________________

                           Hollis Shannon Winfrey

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                             Ford Motor Company

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: March 24, 2021
                            Filed: March 29, 2021
                                [Unpublished]
                                ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
      Hollis Winfrey appeals following the district court’s1 denial of his motion
seeking reconsideration of the judgment dismissing this employment discrimination
action. For the following reasons, we affirm.

       In November 2019, Winfrey filed his pro se complaint, naming his former
employer, Ford Motor Company. The district court thereafter granted Ford’s motion
to dismiss the complaint, concluding, inter alia, that some of Winfrey’s claims were
untimely, while others failed to state a claim. Judgment was entered on April 1, 2020.
In July, Winfrey moved for “reconsideration,” asserting, for various reasons, that he
was unable to timely raise his claims. On August 20, the district court entered an
order denying the motion, concluding that Winfrey’s arguments did not merit relief
under, as relevant, Federal Rule of Civil Procedure 60(b)(1) (court may relieve party
from final judgment or order due to, inter alia, mistake, inadvertence, surprise, or
excusable neglect). On September 11, Winfrey filed his notice of appeal (NOA). On
appeal, he challenges the district court’s dismissal of his complaint, and asserts that
he was entitled to relief under Rule 60(b).

       Initially, we conclude that appellate jurisdiction is limited to the district court’s
order denying Winfrey’s motion for reconsideration under Rule 60(b), as that is the
only order which he timely appealed. See Fed. R. App. P. 4(a) (NOA must be filed
within 30 days after entry of judgment or order appealed from; if party filed, inter
alia, motion under Rule 60 no later than 28 days after entry of judgment, time to file
appeal runs from entry of order disposing of such motion); see also United States v.
Stute Co., 402 F.3d 820, 822 (8th Cir. 2005) (timely filing of NOA is mandatory and
jurisdictional). We further conclude, after careful review of the record and the
parties’ arguments on appeal, that the district court did not abuse its discretion in



       1
       The Honorable Greg Kays, United Stated District Judge for the Western
District of Missouri.

                                            -2-
denying relief under Rule 60(b). See Giles v. Saint Luke’s Northland-Smithville, 908
F.3d 365, 368 (8th Cir. 2018) (per curiam) (standard of review; reversal of denial of
Rule 60(b) motion is rare, as it only authorizes relief in exceptional circumstances).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-